Citation Nr: 0709659	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in May 2006.  A transcript of this 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. Hepatitis B, which was first clinically documented in 
1994, is not shown to have been present in service or to be 
otherwise of service origin.  


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's assertion that he 
contracted hepatitis B when he knocked out his tooth and went 
to a local clinic to stitch up his mouth while in Italy 
during service.   




Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in September 2002.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Specifically, the letter contained 
the requirements for obtaining service connection in a 
section entitled "What Must The Evidence Show To Establish 
Entitlement To The Benefit You Want?".  This letter also 
requested that the veteran inform VA of any private treatment 
he had received or was receiving.  
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The September 2002 letter informed the veteran 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the RO.  Specifically, the letter requested that the 
veteran "Send the information describing additional evidence 
or the evidence itself to the address at the top of this 
letter."    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

With regard to the issue on appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim and he was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, albeit not until April 2006.  Despite the untimely 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.
 
In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records and VA 
treatment records.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and 
the Board will proceed with an analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection cannot be granted if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(d).

During the May 2006 Board hearing, the veteran testified 
regarding his belief that he contracted hepatitis B during 
service when he knocked out his tooth and went to a local 
clinic to stitch up his mouth while in Italy.  He asserts 
that he was thereafter seen for follow-up by military medical 
personnel and this was documented.  

Service medical records reflect that the veteran was seen in 
March 1985 following a moped accident which resulted in 
injuries to the upper lip and abrasions to both hands.  The 
veteran received four sutures in the upper lip by a civilian 
physician.  Physical examination revealed that the four 
sutures were intact.  The veteran did not mention that the 
needle used at the time of the injection was unsanitary.  
Moreover, service medical records thereafter show an 
impression of "rule out hepatitis" in March 1986 when the 
veteran was seen with complaints of vomiting.  A subsequent 
blood test in March 1986 was negative for hepatitis profile.  
In April 1988, following additional complaints of vomiting, 
the veteran was diagnosed as having a duodenal ulcer.  The 
veteran underwent another blood test in May 1988 in 
connection with his separation examination.  There was no 
indication of hepatitis B at that time.    

The veteran claims he was first diagnosed with hepatitis B in 
1993 but the first clinical evidence of hepatitis B is a VA 
outpatient treatment report dated in December 1994 which 
shows "chronic liver disorder, hepatitis B."  The veteran 
tested positive for chronic hepatitis B in March 2000.  VA 
records dated through May 2006 also show treatment for 
chronic hepatitis B.  They also note various risk factors 
which may have caused the veteran's hepatitis B, including 
unprotected sex in the 1980s and alcohol abuse.  
Specifically, a February 2002 report shows elevated 
transaminases likely related to alcohol.

Given the evidence of record, the Board finds that service 
connection for hepatitis B is not warranted.  First, the 
veteran tested negative for a hepatitis profile test in March 
1986, two years prior to separation from service, and his May 
1988 separation examination is negative for hepatitis.  
Second, if the veteran's hepatitis B resulted from alcohol 
use in service, the disability cannot be service connected.  
38 C.F.R. § 3.301(d) (a disease incurred during active 
service shall not be deemed to have been incurred in line of 
duty if such disease was a result of the abuse of alcohol or 
drugs).  Finally, there is a lapse of many years between the 
veteran's separation from service in 1988 and the first 
documentation of hepatitis B in 1994.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Considering the 
veteran's documented reported history of alcohol abuse in the 
1980s and 1990s, this lapse of time does not favor the 
veteran's claim.

For many of the same reasons, the Board declines to obtain a 
medical nexus opinion.  While there is current evidence of 
hepatitis B, there is no competent evidence of record 
indicating that it is associated with service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Board 
finds the evidence of record does not establish that the 
veteran suffered an event, injury, or disease in service 
associated with his present hepatitis B warranting a specific 
medical opinion.  In view of the absence of objective 
evidence of hepatitis B in service as well as the veteran's 
reported alcohol use before and after service, it would be 
speculative to link Hepatitis B, first diagnosed in 1994 
according to the medical evidence of record, to in-service 
alcohol use.  Even if it were connected to in-service alcohol 
use, service connection could not be awarded pursuant to 
38 C.F.R. § 3.301(d).  Although the veteran asserts he 
acquired this virus during service as a result of exposure to 
an unsanitized needle, there is no evidence other than his 
own statements that the needle used to suture his upper lip 
was unsanitized.  The Board finds his unsupported allegations 
as to such an event provided many years after service in 
connection with a claim for benefits are of no probative 
value, particularly since the veteran did not mention this 
when he related the incident to military medical personnel in 
service.  

Accordingly, there is no reasonable possibility that a 
present etiology opinion would be of any probative value due, 
in part, to evidence of the veteran's in-service and post-
service alcohol use.  Moreover, relating hepatitis B to 
either the lip sutures or unprotected sex--which the veteran 
reported in connection with medical treatment as having 
occurred in the 1980s--would be speculative as there is no 
competent or credible evidence that the needle used to suture 
his upper lip was unsanitary or that the veteran only had 
unprotected sex while in service.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility. See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under McLendon, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  

The veteran's claim for service connection includes the 
assertion that his hepatitis B is related to service, but his 
personal opinion as a lay person not trained in medicine does 
not provide competent evidence needed to establish a link 
between the veteran's hepatitis and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").   Thus, the veteran's opinion that his 
hepatitis B began in service or that it is otherwise related 
to service is not a sufficient basis for awarding service 
connection.  

The veteran has provided documentation from a physician, 
whose name he could not remember during the Board hearing, 
which the veteran asserts supports his claim that the 
elevated laboratory readings in service indicated hepatitis 
B.  The Board has reviewed the document, however, it only 
contains notes and does not contain a medical opinion linking 
the current disorder to service.  Since it is less likely 
than not that the veteran's hepatitis B, which was first 
diagnosed many years after service, is related to service, 
the veteran's claim for service connection is denied.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis B is denied.  



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


